As filed with the Securities and Exchange Commission on March 8, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 4LICENSING CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-2691380 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 767 Third Avenue, 17th Floor, New York, NY (Address of Principal Executive Offices) (Zip Code) 4Licensing Corporation Equity Incentive Plan (Full Title of the Plan) Rory A. Greiss Kaye Scholer LLP 425 Park Avenue New York, New York10022 (Name and address of agent for service) (212) 836-8000 (Telephone number, including area code, of agent for service) Large accelerated filer o Accelerated filer o Non-accelerated filero
